DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 1, 3-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,925,275 in view of U.S. patent Publication US 2009/0260313 to Segaert as in the previous action.  New claims 19 and 20 are rejected for similar reasons.
‘313 claims a floor panel with chamfer, print, top layer, substrate and is an obvious variation of such with poly type materials.

Allowable Subject Matter
Claims 1, 3-20 are allowable.  The applicant’s arguments of 8/8/22 regarding the art rejection of these claims is convincing in light of the amendments of 8/8/22.

Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive with regards to the double patenting rejection.  The applicant argues the details of the chamfer in the instant application.  However, the ‘313 has similar structure and the applicant should note that the rejection is an obviousness rejection and therefore the claims are drawn to an obvious variation of ‘313.  Even though these claims are not identical, a slight modification is something which is known in the art.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633